SIMPSON, J.
The bill in this case was filed by the appellant against the appellees, under the statute, to quiet title to certain lands described in the bill. Without regard to whether the deed from Matilda Norwood to John R. Dailey is genuine or not, yet taking into consideration the fact that said Dailey, according to his *339OAvn testimony, purposely kept the deed off the record to prevent notice from reaching the OAvner of the title, and other evidence before the court, Ave hold that as to all of the land involved, except the S. E. 14 of the S. E. 1/4 of section 3, toAvnship 21, range 7 W., the possessory acts Avere furtive, and not such as to establish adverse possession.
As to said S. E. 14 of S. E. 14, we hold that the complainant established adverse possession, without regard to the said deed. The acts of possession, referred to in the conflicting testimony, since the recording of the deed, are not sufficient to establish title in the complainant, as against the legal title shown by the respondents.
The fact that the note of testimony incorrectly states the date of one of the deeds introduced in evidence is not reversible error. The deed introduced corresponds Avith the allegation of the ansAver, and said deed was introduced in evidence without objection. — Odom, Ex’r, v. Moore, 147 Ala. 568, 41 South. 162.
The decree of the court is reversed, and a decree will be here rendered, declaring that the respondents have no title to the S. E. y^ of the S. E. 14 of section 3, township 21, range 7 W., in Tuscaloosa county, but that they have title to the remainder of said land. The appellant will pay one-half of the costs of the case, and the appellees will pay one-half of- the same.
Reversed and rendered.
Anderson, McClellan and Sayre, JJ., concur. Doavdell, C. J., and Mayfield, J., not sitting.